CRIST, Judge.
Defendant appeals from a jury conviction of robbery in the first degree, § 569.020, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. He was sentenced as a dangerous and persistent offender to two consecutive terms of life imprisonment. We affirm.
On appeal defendant asserts the State failed to make a submissible case. We accept as true all evidence, which supports the verdict in order to determine whether there was sufficient evidence from which reasonable people could find defendant guilty. State v. Moseley, 705 S.W.2d 613, 616[8, 9] (Mo.App.1986).
Defendant was charged with robbing a Fashion Gal store. The manager and assistant manager of Fashion Gal both testified that defendant and an accomplice, with the aid of a gun, took approximately $4,000 from the store. Both witnesses identified defendant from a photographic array, in a lineup, and in court during the trial.
*590As part of his defense defendant had his aunt take the stand. She testified defendant’s hands were scarred, his front teeth were missing, and he always wore glasses. This information had not been included in the description the victims gave to the police. That the description given by the victims was not as complete as his aunt could have given goes to the credibility of the identification not to its sufficiency. State v. Reasonover, 700 S.W.2d 178, 182 [2] (Mo.App.1985); State v. Gates, 637 S.W.2d 280, 286 [11] (Mo.App.1982). The testimony of a single eyewitness, if believed by the jury, is sufficient to establish the identity of a criminal defendant. State v. Bolder, 635 S.W.2d 673, 679 [2] (Mo.banc 1982), cert. denied, 459 U.S. 1137, 103 S.Ct. 770, 74 L.Ed.2d 983 (1982). Two eyewitnesses positively identified defendant, and the jury obviously believed them.
Judgment affirmed.
SATZ, P.J., and KELLY, J., concur.